DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice for all US Patent Applications filed on or after March 16, 2013
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Status of the Claims
This communication is in response to communications received on 6/9/22 and 6/23/22 in applicant initiated meetings and filing dated 6/27/22.  The interviews noted that the prior art Gualtieri et al. (US 2020/0283245 A1) in the office action dated 4/14/22 has an effective filing date which does not predate the effective filing date of the instant application.  Claim(s) 4 has/have been amended.  Therefore claim(s) 1, 4-8, 11, 13-15, 17, and 19-20 is/are currently pending.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 6/1/22 was/were considered by the examiner.

Response to Arguments

Applicant’s arguments, see applicant’s remarks, filed 6/27/22, with respect to rejections under 35 USC 112 for claim(s) 4 have been fully considered and are persuasive.   The Examiner respectfully withdraws rejections under 35 USC 112 for claim(s) 4.

Applicant’s arguments, see applicant’s remarks, filed 6/27/22, with respect to rejections under 35 USC 101 for claim(s) 1, 4-8, 11, 13-15, 17, and 19-20 have been fully considered but they are not persuasive.

Applicant’s arguments, see applicant’s remarks, filed 6/27/22, with respect to rejections under 35 USC 103 for claim(s) 1, 4-8, 11, 13-15, 17, and 19-20 have been fully considered but they are not persuasive as far as they apply to the amended 103 rejection(s) below.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim(s) 1, 4-8, 11, 13-15, 17, and 19-20 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

The limitation(s) below for representative claim(s) 1, 11, and 17, as drafted, is/are a process (claim(s) 11 recites a series of steps) and system (claim(s) 1 and 17 recites a series of components) that, under its broadest reasonable interpretation, is an abstract idea directed to automatically determining a compatibility quality score for selecting a suitable candidate for a job role.

The claims are found to recite limitations that set forth the abstract idea(s) in the following representative claim(s):
Claim 11: receiving order data that defines one or more orders for items to be transported from a first location to a second location;
selecting a first combination of policies for a plurality of sub-processes, each policy representing a strategy for performing a respective sub-process included in an overall process for transporting the items from the first location to the second location;
performing a first simulation based on the first selected policy combination;
selecting a second, different combination of policies for the plurality of sub- processes;
performing a second simulation based on the second selected policy combination;
comparing results of the first simulation and results of the second simulation; and
based on comparing results of the first simulation and results of the second simulation, selecting one of the first combination of policies or the second combination of policies as an optimized policy combination.
Claim 1 and 17: the same analysis as claim(s) 11.

The abstract idea covers a method of organizing human activity (commercial or legal interactions including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations) is directed to economic and/or business relationships as they are associated with operations of a warehouse.  The dependent claims further define with additional steps to a) generating instructions, providing instructions, receive data, compare received data, and identify differences in received data and/or and/or b) further define performing and comparing.
The additional elements unencompassed by the abstract idea include a data processing apparatuses including one or more processors, memory, and storage devices (claim(s) 1), non-transitory computer-readable storage medium coupled to one or more processors (claim(s) 17).

The abstract idea is not integrated into a practical application because the implementation of the abstract idea by the aforementioned additional elements fails to describe:
Improvements to the functioning of a computer, or to any other technology or technical field - see MPEP 2106.05(a)
Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition – see Vanda Memo
Applying the judicial exception with, or by use of, a particular machine – see MPEP 2106.05(b)
Effecting a transformation or reduction of a particular article to a different state or thing - see MPEP 2106.05(c)
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP 2106.05(e) and Vanda Memo.
The claim(s) do/does not include limitation(s) sufficient, either alone or in combination, to amount to significantly more than the claimed abstract idea because the aforementioned additional elements are at least one of
(As additionally noted by instant specification [0076]) merely serve as the computer on which the abstract idea is implemented or essentially make up the computer on which the abstract idea is implemented or “apply it”. See MPEP 2106.05(f).

None of the dependent claims when separately considered in combination with each dependent claims parent claim(s) overcome the above analysis and are therefore similarly rejected as being ineligible.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

It has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).

Claim(s) 1, 5, 7, 11, 13, 15, 17, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US 2005/0075952 A1) in view of Wolf et al. (US 2018/0290831 A1).

Regarding claim 1, 11, and 17, Zhang teaches a computer-implemented method comprising:
receiving order data that defines one or more orders for items to be transported from a first location to a second location;
selecting a first combination of policies for a plurality of sub-processes, each policy representing a strategy for performing a respective sub-process included in an overall process for transporting the items from the first location to the second location;
selecting a second, different combination of policies for the plurality of sub- processes;
comparing results of the first simulation and results of the second simulation; and
based on comparing results of the first simulation and results of the second simulation, selecting one of the first combination of policies or the second combination of policies as an optimized policy combination [see at least [0014], order replenishment management system receives demand data including sales and inventory data from retailers, warehouses and similar sources and then generates orders for shipment of products from source locations (distribution centers) to meet the demand at the target locations (customers, end users);
[0027], Route A has 2 associated order guidelines A and B; [0022], order guideline module is a data structure that includes a set of order guidelines; order guideline define how a given set of products can be shipped from a source location to a target location; each order guideline includes limitations on weight, volume, and other similar factors affecting the utilization of transport capacity; the Examiner is interpreting an order guideline as analogous to a policy; [0023], best guidelines determination module selects a group of order guidelines to utilize; [0031], order guidelines are analyzed to determine if they can be used to generate a set of full transports, i.e., to transport all the items; order guideline B is analyzed first and is applied to satisfy the demand for shipping 75 units of product A);
[0031], because order guideline B only applies to products A and D, it does not satisfy the demand for product B; [0027], Route B is associated with order guideline C; [0032], best guidelines determination module analyzes order guideline C to fully load a transport with 75 units of product A and 25 units of product B; [0027], order guideline C applies to products A and B) ].

Zhang doesn’t/don’t explicitly teach but Wolf discloses performing a first simulation based on the first configuration;
performing a second simulation based on the second configuration;
comparing results of the first simulation and results of the second simulation; and
based on comparing results of the first simulation and results of the second simulation, selecting one of the first configuration or the second configuration as an optimized configuration [see at least [0007] perform simulations based on different candidate configurations of warehousing systems (policies of Zhang), determined the candidate configuration which optimizes the performance metrics of the warehouse, and select the determined candidate configuration “a warehouse simulation computing system may evaluate performance metrics associated with different candidate configurations of warehousing systems, where the parameters of the candidate configurations differ at least partially from each other. A warehousing system may then be implemented according to the parameters of one of the candidate configurations that is determined to optimize the performance metrics of the warehouse.”].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhang with Wolf to include the limitation(s) above as disclosed by Wolf.  Doing so would improve Zhang by “By optimizing such performance metrics, the warehousing system may, in some implementations, increase throughput and efficiency of handling inbound and outbound storage items (e.g., reduce the time to pick or put a pallet in a storage location in the warehouse), decrease incidents of pallet “traffic jams” in which too many pallets are concurrently being routed along the same automated warehousing components (e.g., conveyors), increase redundancy to provide a viable and robust solution that will continue to provide high levels of efficiency even if one or more warehousing components go down (e.g., break, repair, maintenance), and/or provide a robust automated warehousing solution that is able to accommodate spikes in warehousing activity, which can result from the warehouse accommodating multiple different customers each with different storage profiles (e.g., pallet volume and size variation over a year) that, at points, can converge to create spikes in the demand on the automated warehousing components.” [see at least Wolf [0008] ].
Furthermore, all of the claimed elements were known in the prior arts of a) Zhang and b) Wolf and c) one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention.

Regarding claim 5, 13, and 19, modified Zhang teaches the computer-implemented method of claim 11, as well as combination of policies, policy combination.

Modified Zhang doesn’t/don’t explicitly teach but Gualtieri discloses wherein comparing results of the first simulation and results of the second simulation includes comparing one or more first measured metric values resulting from the first simulation and one or more second measured metric values resulting from the second simulation, and wherein selecting one of the first configuration or the second configuration as an optimized configuration includes selecting a configuration that was used in a simulation that produced preferred measured metric values [see at least [0007] perform simulations based on different candidate configurations of warehousing systems (policies of Zhang), determined the candidate configuration which optimizes the performance metrics of the warehouse, and select the determined candidate configuration “a warehouse simulation computing system may evaluate performance metrics associated with different candidate configurations of warehousing systems, where the parameters of the candidate configurations differ at least partially from each other. A warehousing system may then be implemented according to the parameters of one of the candidate configurations that is determined to optimize the performance metrics of the warehouse.”; [0008] further define performance metrics; [0057] Once the simulation system 202 has completed a simulation and performance metrics 214 have been generated, an optimization computing system 204 (which may be implemented on the same or different computers as the simulation system 202) generates a performance score 216, e.g., using an optimization function that processes a weighted combination of the simulated performance metrics 214.].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify modified Zhang with Wolf to include the limitation(s) above as disclosed by Wolf.  Doing so would improve modified Zhang (Zhang) by “By optimizing such performance metrics, the warehousing system may, in some implementations, increase throughput and efficiency of handling inbound and outbound storage items (e.g., reduce the time to pick or put a pallet in a storage location in the warehouse), decrease incidents of pallet “traffic jams” in which too many pallets are concurrently being routed along the same automated warehousing components (e.g., conveyors), increase redundancy to provide a viable and robust solution that will continue to provide high levels of efficiency even if one or more warehousing components go down (e.g., break, repair, maintenance), and/or provide a robust automated warehousing solution that is able to accommodate spikes in warehousing activity, which can result from the warehouse accommodating multiple different customers each with different storage profiles (e.g., pallet volume and size variation over a year) that, at points, can converge to create spikes in the demand on the automated warehousing components.” [see at least Wolf [0008] ].
Furthermore, all of the claimed elements were known in the prior arts of a) modified Zhang and b) Wolf and c) one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention..

Regarding claim 7 and 15, modified Zhang teaches the computer-implemented method of claim 11, .

Zhang teaches further comprising: generating runtime instructions based on the optimized policy combination; and
providing the instructions for actual performance in a physical environment [for the limitations above, see at least [0017-0018, 0031] The highest priority order guideline is used to simulate the loading of a set of transports (block 409). … After the order guideline has been exhausted, a check is made to determine if the demand has been satisfied (block 411). … If the demand has been satisfied then the process is complete (block 415) and instructions may be sent to the source location(s) for loading the set of transports.; [0025] In one embodiment, when the desired load configuration has been determined by the best transportation guideline determination module 203 the results may be sent to a shipment instruction module 225. The shipment instruction module 225 may generate a formatted set of loading configurations or instructions. The shipment instruction module 225 may then output the loading configurations and instructions to source location node 223.].

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Wolf as applied to claim(s) 1 and 11 above and further in view of Gottin et al. (US 10, 409, 931 B1).

Regarding claim 4 (currently amended), modified Zhang teaches the computer system of claim 1, wherein performing the first simulation and the second simulation.

Modified Zhang doesn’t/don’t explicitly teach but Gottin discloses each includes passing data from a unit of measure sub-process to a process flow sub-process, passing data from the process flow sub-process to a sort sub-process, passing data from the sort sub-process to an order prioritization sub-process, and passing data from the order prioritization sub-process to a containerization sub-process [see at least abstract, claim 1, [col 17-18 ln 55-67 and 1-10 respectively] plurality of sub-processes, the sub-processes follow an order; ].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify modified Zhang with Gottin to include the limitation(s) above as disclosed by Gottin.  Doing so would improve modified Zhang by “searching for the substantially fittest composition from an initial scenario is a significant combinatorial problem as it is necessary to take into account multiple scenarios of all alternative datasets for each sub-process” [see at least Gottin abstract, claim 1, [col 17-18 ln 55-67 and 1-10 respectively] ].
Furthermore, all of the claimed elements were known in the prior arts of a) modified Zhang and b) Gottin and c) one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention.

Claim(s) 6 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Wolf as applied to claim(s) 1 and 11 above and further in view of McConachie et al. (US 2020/0167607 A1).

Regarding claim 6 and 14, modified Zhang teaches the computer-implemented method of claim 11, .

Modified Zhang doesn’t/don’t explicitly teach but McConachie discloses further comprising generating first instructions for performing the first simulation, and generating second, different instructions for performing the second simulation [see at least [0056] Depending on the nature of the simulation to be run, the environment may include various types of real-world infrastructure, including, for example, transport networks, farms, warehouses (e.g. for storing food), factories and military installations;
Fig. 1 and [0007-0011] run a simulation and output instructions to perform results of simulation].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify modified Zhang with McConachie to include the limitation(s) above as disclosed by McConachie.  Doing so would improve modified Zhang by “enhancing the range and/or accuracy of computer simulations of real-world scenarios” [see at least McConachie [0002-0006] ].
Furthermore, all of the claimed elements were known in the prior arts of a) modified Zhang and b) McConachie and c) one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention.

Claim(s) 8 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Wolf as applied to claim(s) 7 and 19 above and further in view of Kudo et al. (US 2002/0193972 A1).

Regarding claim 8 and 20, modified Zhang teaches the computer system of claim 7, as well as the optimized policy combination.

Modified Zhang doesn’t/don’t explicitly teach but Kudo discloses the operations further comprising: receiving actual measured metric values based on actual performance of the runtime instructions in the physical environment; comparing the actual measured metric values with measured metric values resulting from a simulation that uses the policy; and identifying a source of a discrepancy between the actual measured metric values and the measured metric values resulting from the simulation that uses the policy [see at least [0027, 0125] since the actual workshop is constructed based on the data model of the virtual workshop verified by the simulation and the actual workshop is then remote monitored to provide monitoring results which are subsequently compared with results of verification during the simulation, the results of the simulation can be effectively utilized in remote monitoring to facilitate a proper remote monitoring of the newly constructed workshop.  By way of example, if there is a difference between the remote monitoring results and the simulation results, the simulation is again performed with conditions of the virtual workshop renewed or changed, to thereby achieve a proper maintenance.; [0177] workshop can be a warehouse].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify modified Zhang with Kudo to include the limitation(s) above as disclosed by Kudo.  Doing so would improve modified Zhang by “generate a packing strategy that makes efficient use of available space…and thereby conserve various resources” including using less fuel, reducing a need to repair and/or replace worn out components ... because fewer vehicle trips can be needed to deliver a given set of items.” [see at least Kudo [0011] ].
Furthermore, all of the claimed elements were known in the prior arts of a) modified Zhang and b) Kudo and c) one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention.

Conclusion

When responding to the office action, any new claims and/or limitations should be accompanied by a reference as to where the new claims and/or limitations are supported in the original disclosure.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Eckman – WO 2018187671 A1 (relevant because it teaches the same as Wolf (et al US 20180290831 A1) above)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES WEBB whose telephone number is (313)446-6615.  The examiner can normally be reached on M-F 10-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O’Connor can be reached on (571) 272-6787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.W./Examiner, Art Unit 3624                                                                                                                                                                                                        


/Jerry O'Connor/Supervisory Patent Examiner,Group Art Unit 3624